          Case 2:16-cv-01525-APG-NJK Document 85 Filed 06/11/20 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   CHRISTOPHER EDWARD FERGUSON,
                                                           Case No.: 2:16-cv-01525-APG-NJK
 9          Plaintiff(s),
                                                                          ORDER
10   v.
                                                                      (Docket No. 77)
11   CHAD BAKER, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s request for judicial notice in support of Docket Nos.
14 69 and 75 and concerning Docket Nos. 69, 73, and 74. Docket No. 77. Plaintiff appears to request
15 that the Court take judicial notice of the U.S. and Nevada Constitutions and several Nevada
16 Revised Statutes. See id. at 1–9.
17         The Court, however, construes Plaintiff’s request to instead be that the Court consider the
18 various laws he cites. The Court, on its own accord, considers all applicable laws in rendering its
19 decisions. Accordingly, the Court DENIES Plaintiff’s request as unnecessary. Docket No. 77.
20         IT IS SO ORDERED.
21         Dated: June 11, 2020
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                    1
